Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

Claims 2-4, 7-19, 21, and 24 are pending. Claims 12-19, 21, and 24 are withdrawn as being drawn to
a non-elected invention. Claims 2-4 and 7-11 are examined herein.

Double patenting

The statutory double patenting rejections are withdrawn in view of applicant’s claim 2 and 3 amendments and cancelation of claim 5 herein. 

Claim Rejections - 35 USC§ 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-Claim 3 is not clear where it says “The device of claim 2, wherein the a reagent”, for examination purpose it will be taken as “The device of claim 2, wherein the reagent”. 

-Claim 7 is not clear as to what claim it depends on because the claim reads “The device of claim [[3]]”. 

-Claim 7 is vague because the instant claim says “wherein the metering channel is not in fluid communication with the sample collection zone and/or the waste chamber” but based on fig. 2 of the specification, technically the components of the microfluidic device are in fluid communication, including the waste chamber. Claim 7 depended on claim 3 prior to being amended to delete “3”. For examination purposes, Examiner is assuming it still depends on claim 3. Applicant is advised to add the correct claim number that claim 7 depends on.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8 and 9 are rejected under 35 U.S.C 103 as being unpatentable over Cohen et al. (WO0243866 A2, Apparatus and methods for separating components of particulate suspension, 2002) in view of Kopf-Sill et al. (WO9533986, Modified Siphons for Improved Metering Precision, 1995).

Claim 2
Cohen et al. teach referring to FIGS. 1A, 18, and 1C, a reflective disc 100 is shown with a cap 102, a channel layer 104, and a substrate 106. Cap 102 has inlet ports 110 for receiving samples and vent ports 112. Cap 102 may be formed primarily from a material such as polycarbonate, and may be coated with a reflective layer 116 on the bottom thereof. Reflective layer 116 is preferably made from a metal, such as aluminum or gold (page 9, lines 11-16).

Cohen et al teach the embodiments of the present invention include microfluidic circuits, optical bio-discs, systems and methods for, separating particulate components from a fluid component in a particulate suspension, and systems and methods for analyzing fluid and particulate components of a particulate suspension (page 6, lines 1-5).

Cohen et al teach a microfluidic circuit used for separating components of particulate suspension has separation, fluid metering, and fluid assay chambers, preferably formed in the substrate of a disc, preferably the size of a compact disc (CD) and designed to be read in an optical disc reader. The separation chamber contains a particulate suspension having a fluid component and a particulate matter component. The fluid metering chamber communicates with the separation chamber by a first conduit that has an entry point at the separation chamber. The entry point is accessible to the fluid component when the bio-disc is rotated causing separation of the fluid component and the particulate matter component in the separation chamber. The fluid assay chamber communicates with the fluid metering chamber by a second conduit (page 6, lines 7-18).

Cohen et al teach the assay chamber is preferably located at a target zone, or viewing window, where a light source in an optical reader can detect some aspect of the fluid, through one of a number of detection methods (page 6, lines 19-22).

Cohen et al teach the embodiments also include a metering chamber such as a loop formed in a substrate of a rotated bio-disc for receiving a liquid during a first rotation step, and for delivering the liquid to another chamber (e.g., an assay zone) in the substrate in a second rotating step. The metering chamber may be U-shaped with a bight portion at the outermost radial point of the chamber, and may be fully or nearly symmetric about a radius from the axis of rotation of the disc (page 6, lines 23-29).
Cohen et al teach the embodiments also include a separation chamber that is elongated and is at an acute angle relative to a vector of rotation induced centrifugal force through the center of the separation chamber (page 6, lines 30-33).

Cohen et al teach FIG. 5 shows that microfluidic circuit 412 includes several substructures, each of which has a role in the circuit's processing. An antechamber 414 is of sufficient size to accommodate the entire sample volume (e.g., approximately 10 microliters). In the case of 30 blood, blood is initially injected into the antechamber and the platform is spun at a speed s1 for a time t1 (page 15, lines 26-31).

Cohen et al teach as a result of the spinning, the blood moves from the antechamber to a separation chamber 418 (e.g., a separation tube) and the blood's cellular components are urged toward the non-entrance end 416 of the chamber. The antechamber and the separation chamber are in fluid communication by use of a first conduit 420. Centrifugal force resulting from speed s1 is insufficient to overcome capillary forces at junction 422 between the separation chamber and a metering chamber 424 (e.g., a metering loop tube). (Chamber 424 may include a chamber of nearly any shape having an input and an output, as long as a controlled amount of fluid is retained in the chamber after termination of a stage of fluid flow through the chamber. For example, a set of multiple chambers may serve as the metering chamber) (page 16, lines 7-18).

Cohen et al teach the separation chamber and the metering chamber are in fluid communication by use of a second conduit 426. At the end of time t1 the speed is increased to a speed s2 and held for a time t2. The resulting increased centrifugal force is sufficient to overcome the capillary forces at junction 422, and moves serum out of the separation chamber and into the metering chamber and overflow conduit (e.g.,loop) 434. The centrifugal forcing resulting from speed s2 is insufficient to overcome the capillary forces at junction 430 between the metering chamber and assay zone 432. Serum volume that is beyond the capacity of the metering chamber is directed through the overflow conduit into waste chamber 428. At the end of time t2 the speed is increased to speed s3 and held for time t3. The resulting centrifugal force moves the serum out of the metering chamber and into the assay zone, but is insufficient to overcome the capillary forces at junction 436 between the assay zone and the waste chamber (page 17, lines 4-18).

Cohen et al teach In addition, the particulates could be at (or provided to) another assay zone (not shown) for investigation (e.g., to determine the hematocrit, which is the proportion, by volume, of the blood that consists of red blood cells) (page 19, lines 2-5).

Cohen et al teach FIG. 7 illustrates that a reaction chamber 431 may be provided between the metering chamber and the assay zone to allow the metered fluid to react with an assay reagent, a bioactive agent, or another material before being directed further downstream to the assay zone. In some cases, all or part of the assay zone may serve as a reaction chamber in place of or in addition to reaction chamber 431. For example, depending on the performance of a particular bioactive agent in a particular procedure, the assay zone may or may not be suitable to serve as an effective reaction chamber (page 20, lines 12-20).

Cohen et al teach these periods may be closely controlled both as to speed and time of rotation to provide, for example, mixing, agitation, or separation of fluids and suspensions with agents, reagents, antibodies, or other materials (page 13, lines 22-25).

Cohen et al teach as shown in FIG. 5, the fluid metering chamber may have a U shape or an elongated shape and the axis of rotation 438 may be closer to the ends 440A, 440B of the fluid metering chamber than the (page 17, lines 31-33) axis of rotation is to the middle 442 of the fluid metering chamber. As shown, the U-shape has a bight portion at its radially outermost point, and is symmetric about a radial line perpendicular to the axis of rotation. (As noted above, in at least some cases, any chamber or set of chambers having particular characteristics noted above may serve as the metering chamber. For example, in at least some cases, it is not necessary for the metering chamber to have a U-shape or be symmetric about any particular line.) (page 18, lines 1-8).

Furthermore, Cohen et al. teach the assay chamber (432) is preferably located at a target zone, or viewing window, where a light source in an optical reader can detect some aspect of the fluid, through one of a number of detection methods (page6, lines 19-22). As seen in Fig.7, in the embodiment where there is introduction of reaction chamber, the reaction chamber is in fluid communication with the assay zone via microfluidic circuit just like how it is seen between metering chamber and assay chamber in Fig. 5.

Cohen et al teaching further elaborates in at least some cases, material may be freeze-dried into an area of the circuit, such as the assay zone, one or more of the target zones, or the reaction chamber (page 22, lines4-6). Additionally, the teaching elaborates using Fig. 7, that a reaction chamber 431 may be provided between the metering chamber and the assay zone to allow the metered fluid to react with an assay reagent, bioactive agent, or another material before being directed further downstream to the assay zone (page 20, lines 12-16). Furthermore, the teaching covers the speed s3 resulting in centrifugal force moves the serum out of the metering chamber and into the assay zone, but is insufficient to overcome the capillary forces at junction 436 (page 17, lines 13-16).

Cohen et al teach all claimed elements of claim 2 as seen above with the exception of the below limitation.

-In the absence of centrifugal force to the device, sample in the separation chamber moves through the metering channel into the metering reservoir via capillary action.

Kopf-Sill et al. teach the present invention relates generally to devices and methods for analyzing biological fluids. In particular, it relates to the design and use of improved centrifugal rotors having siphons which allow delivery of a precise volume of liquid to a chamber in the rotor (page 3, lines 10-14).
Kopf-Sill et al. teach the present invention provides centrifugal rotors comprising siphons for delivering a premeasured volume of liquid, typically a biological sample such as plasma, between a first and a second chamber in the rotor. The siphons of the invention have an elbow that is radially inward of the (page 4, lines 34-38). radially most inward point of the fluid in the first chamber. As the rotor is spinning the fluid does not flow past the elbow. After the rotor stops, capillary forces "prime" the siphon by pulling fluid just around the elbow (page 5, lines 1-4).

Kopf-Sill et al. teach the chambers connected by the siphons of the invention are used to perform any of a number of functions, such as metering liquids, separating solid components from a sample, mixing diluent with the sample, and the like (page 5, lines 32-35). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capillary action into Cohen by adding the siphon of Kopf-Sill, because as shown in Kopf-Sill this ensures accurate and consistent delivery of fluid to a chamber in the rotor. A person of ordinary skill in the art reasonably would have expected success because both Cohen et al. and Kopf-Sill et al. are directed to separating and analyzing biological samples.  

Claim 3
Cohen et al. further differs from the instant invention in failing to teach the mixing chamber siphon. 
Kopf-Sill et al. teach fig. 1D shows the position of the liquids at the conclusion of the first spin. The blood sample 102 has separated into cells 128 and plasma 130. The diluent-only cuvettes 126 are filled and a predetermined amount of diluent remains in the diluent metering chamber 114. The rotor 100 is then stopped and the siphon 132 from the diluent metering chamber 114, as well as the siphon 134 from the plasma metering chamber 110, are allowed to prime, as described above. Siphon 134 is a siphon of the present invention. It is connected to the plasma metering chamber 110 at inlet 138. The inlet 138 is position radially outward of the siphon outlet 139, through which the siphon 134 empties into the mixing chamber 136 (page 10, lines 22-34).

Kopf-Sill et al. teach fig. 1E shows the position of the liquids during the second spin of the rotor. The diluent metering chamber 114 empties into the mixing chamber 136 through siphon 132. A predetermined amount of plasma 130 is metered into the mixing (page 10, lines 35-38).

chamber 136 and the two fluids are mixed, thereby forming diluted plasma 131. The amount of plasma 130 delivered to the mixing chamber 136 is determined by the position of the outlet 139 on the siphon 134. As can be seen in this figure, the final level of the plasma 133 in the plasma metering chamber
110 is at the same radial position as the outlet 139. Thus, the volume of plasma delivered to the mixing chamber 136 is determined by the volume of the plasma metering chamber 110 between the exit to the overflow chamber 129 and the final level of plasma 133. After the plasma and diluent are mixed
in the mixing chamber 136, the rotor is stopped again and the output siphon 140 is primed (page 11, lines 1-12).

To ensure accurate and consistent results, such rotors require the delivery of precisely measured volumes of liquid to various chambers in the rotor. This must often be accomplished in circumstances in which the rotor quickly accelerates and decelerates or is otherwise perturbed during operation. This perturbation can often lead to delivery of inaccurately measured volumes (page4, lines 1-7).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to introduce correctly placed siphon between the reaction chamber and assay chamber of fig. 7 Cohen et al. as taught by Kopf-Sill et al because having siphon placed at the right location ensures accurate and consistent separation and delivery of fluid. A person of ordinary skill in the art reasonably would have expected success because both Cohen and Kopf-Sill are directed to separating and analyzing biological samples. 


Claim 8
Cohen et al. teach In at least some cases, material may be freeze-dried into an area of the circuit, such as the assay zone, one or more of the target zones, or the reaction chamber. The freeze-dried material may include an assay reagent or a bioactive agent and may dissolve upon interaction with a sample or a specimen. An advantage of using freeze-dried material is that the disc need not be removed from and re-inserted into the reader in an extra step solely for the purpose of introducing the assay reagent or bioactive agent. Another advantage of using freeze-dried material is that, in at least some cases, refrigeration and other preservation techniques and related equipment are unnecessary or less important, which renders at least some implementations of the invention more amenable to use in remote or resource-deprived locations or other places where preservation would otherwise be difficult or impossible (page 22, lines 4-17). 

Cohen et al. channel layer 104 defines fluidic circuits 128 by having desired shapes from channel layer 104. (As described in more detail below, one or more of circuits 128 may be replaced by, e.g., circuit 412 of FIG. 5.) Each fluidic circuit 128 preferably has a flow channel 130 and a return vent channel 132, and some have a mixing chamber (e.g., chamber 134). A mixing chamber 136 can be symmetrically formed relative to the flow channel 130, while an off-set mixing chamber 138 is formed to one side of the flow channel 130. Fluidic circuits 128 can include other channels and chambers, such as preparatory regions or a waste region, as shown, for example, in U.S. Patent No. 6,030,581, which is incorporated herein by reference. Channel layer 104 can include adhesives for bonding substrate to cap (page 9, lines 17-28). 

Cohen et al. additionally teach A sacrificial valve positioned in a small capillary at a juncture with a capillary junction (page 2, line 33). Cohen also teach that this capillary junction that has the sacrificial valve is overcome following rotational speed and blood from the second metering capillary array enters the separation chamber (page 6, lines 4-6)

Cohen et al. further differs from the instant claim in failing to teach a reagent storage chamber. 

Kopf-Sill et al. teach the rotor body comprises a structure which maintains a desired geometric pattern or relationship between a plurality of chambers, interconnecting passages, and vents, as described in more detail below. various specialized chambers and channels suitable for use in the rotors of the invention are disclosed in U.S. Patent Nos. 5,061,381 and 5,122,284, and U.S.S.N. 07/678,762 and 07/783,041 which are incorporated herein by reference.

Furthermore, Kopf-Sill teach a biological sample separating device that has a diluent container in chamber 106, following the first spin the diluent 108 empties from the diluent container into the holding chamber 112 followed by entering the diluent metering chamber 114 through channel 116. Following the second spin, the diluent metering chamber 114, empties into the mixing chamber 136 through siphon 132. 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to introduce an additional reaction chamber that has Cohen’s capillary and sacrificial valve, and use it as a storage chamber to store freeze-dried material instead of in the metering chamber that is not in direct fluid communication until there is centrifugal force, as taught by Kopf-Sill et al, because Cohen teaches, significant portions of such freeze-dried material may be washed out as fluid passes through. A person of ordinary skill in the art reasonably would have expected success because both inventions are directed to separating components of biological sample and analyzing them.  

Claim 9
Cohen differs from the instant claim in failing to teach breaking of the first reagent gate so the first reagent mixing chamber is in fluid communication following application of a centrifugal force to the device which results in the movement of fluid from the reagent chamber to the first mixing chamber. 

Kopf-sill et al. teach the instant claim as part of claim 8 rejection. 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to use centrifugal force and overcome or break Cohen’s capillary/sacrificial valve (i.e. gate) that is keeping reagents in Kopf-Sill’s storage chamber away from the mixing chamber because the capillary/sacrificial valve (i.e. gate) needs to be overcome for reagent to flow to the mixing chamber. A person of ordinary skill in the art reasonably would have expected success because both, Cohen and Kopf-Sill are directed to separating components of biological sample and analyzing them. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Kopf-Sill et al. as applied to claim 2, and further in view of Puntambekar et al. (US2014220606A1 Microfluidic assay devices and methods, 2014).

Claim 4
Cohen et al. does read on the inlet opening where sample can be injected to or the antechamber being pre-loaded with a material as well as giving the possibility of delivering the sample to the antechamber automatically (page 25, line 28-29).

Cohen differs from the instant invention in failing to teach a sample collection zone comprises a porous membrane for collecting the sample by capillary action. 
Puntambekar et al. teach a microfluidic device and methods for assay systems such as immunoassays (abstract). Puntambekar further discloses an absorption pad which transfers liquid between two regions (page 44, paragraph 0107, lines 8-13).

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention to add the absorbent pad as taught by Puntambekar to the entrance of the sample application opening of Cohen because it would increase the capillary force for absorption of sample liquid into the device of Cohen ( "a high capillary force absorption pad may continue to exert a capillary force that would normally cause the liquid to empty from the microchannel as well" [0107]). A person of ordinary skill in the art reasonably would have expected success in combining Cohen and Puntambekar because each reference is drawn to the art of using fluidic assay devices to manipulate and test a target of interest.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Kopf-Sill et al. as applied to claim 2, and further in view of Chia-Hui Lin et al. (Microfluidic device and method for operating thereof, 2016).

Claim 10
Cohen et al. fluidic circuits 128 can include other channels and chambers, such as preparatory regions or a waste region, as shown, for example, in U.S. Patent No. 6,030,581, which is incorporated herein by reference. Channel layer 104 can include adhesives for bonding substrate to cap (page 9, lines 25-28).
Cohen et al. in addition, the particulates could be at (or provided to) another assay zone (not shown) for investigation (e.g., to determine the hematocrit, which is the proportion, by volume, of the blood that
5 consists of red blood cells) (page 20, lines 2-5).

Cohen et al. teaching additionally elaborates on the possibility of using part of the assay zone as a reaction chamber if needed. In some cases, all or part of the assay zone may serve as a reaction chamber in place of or in addition to reaction chamber 431. For example, depending on the performance of a particular bioactive agent in a particular procedure, the assay zone may or may not be suitable to serve as an effective reaction chamber (page 20, lines 16-20).

Cohen et al. teach the incubation chamber (reaction chamber) as part of the assay zone.

Cohen et al. differs from the instant invention in failing to teach analysis zone comprising test strip and absorbent pad. 

Chia-Hui Lin et al. teach in some embodiments, a method for operating microfluidic devices is provided. In the first step, a sample and a test strip may be placed into the injection chamber and the reaction chamber of a microfluidic platform respectively (paragraph 11, lines 1-4).

Chia-Hui Lin et al. teach with the automate method, man made errors and variations are largely reduced. For example, using the vibration unit to transfer the sample to reaction chambers on a same microfluidic platform at a time may provide consistent reaction conditions and elevate the stability and reproducibility (paragraph 13, lines 8-13). 

Chia-Hui Lin et al. teach the waste chamber 519 illustrated in FIG. 4A may be used to accommodate the solution expelled from the reaction chamber 514B. Under some cases, a false positive diagnose may be yielded once the sample retained in the reaction chamber 514B long enough to saturated the reaction of the test strip 80 (as illustrated in Fig. 8A). Under some other cases, the sample and solution retained in the reaction chamber 5148 may mask signals on the test strip and raise the difficulty in obtaining results by the detection module 30 (as illustrated in FIG. 18). Under above situations, a waste chamber 519 may be provided to absorb the sample and solution expelled from the reaction chamber 514B (paragraph 52, lines 1-12)

Chia-Hui Lin et al. teach the reaction chamber 514A illustrated in FIG. 3A may be used to accommodate a test stripe (as illustrated in FIGS. SA-SD) and perform in situ testing. The test strip 80 may, for example, be litmus papers, chlorine dioxide test strips, water hardness test strips, glucose test strips, ovulation test strips, colloid cold strips, Multistix test strips, or other test strips well-known in the art (paragraph 43, lines 1-7).

Chia-Hui Lin et al. teach the test strip and absorbent pad in the form of waste chamber. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the test strip and incubation pad as taught by Chia-Hui Lin et al. as part of Cohen et al. reaction chamber to automate the test strip method and avoid man made errors while providing consistent reaction conditions. A person of ordinary skill in the art reasonably would have expected success because both Cohen and Chia-Hui Lin are inventions drawn to method for operating microfluidic devices. 

Claim 11
Cohen et al. differs from the instant invention in failing to teach analysis zone further comprises antibodies. 

Chia -Hui Lin et al. teach some embodiments of FIGS. SA-SD relates to the methods for investigating pathogens in a blood sample on the microfluidic platform 20 illustrated in FIG. 2B. The microfluidic platform 20 has integrated microfluidic elements which comprise an injection chamber 40', an injection port 41, eight sub chambers 42, and eight microfluidic elements 50. In the first step, the eight reaction chambers 514C on the microfluidic platform 20 each accommodates an HBs Ag test strip, an HCV Ab cassette, a Syphilis test cassette, an HIV test cassette, a Salmonella Ag test strip, a Malaria Ag test cassette, a Mycoplasma IgG test strip, and an H. pylori IgG test strip, respectively (paragraph 66, lines 1-12).

Chia-Hui Lin et al. teach analysis zone further comprising test strip with antibodies. 



Response to Arguments
Applicant’s arguments with respect to claims 2-4 and 7-11 have been considered but are moot because of the new grounds of rejection. 
         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTIFANOS HAILU whose telephone number is (571)272-0670. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ESTIFANOS HAILU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677